Citation Nr: 1216734	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  07-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for chondromalacia of the left patella with degenerative arthritis and synovitis.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).

As discussed below, the Veteran's claim of entitlement to service connection for a left knee disorder is reopened.  The issue of entitlement to service connection for a left knee disorder is addressed in the remand portion of the decision below, and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left knee disorder was denied by an April 1980 rating decision.  The Veteran did not perfect an appeal of that rating decision, and it is final.

2.  Rating decisions dated in July 1984, April 1997, September 1997, and February 1999 denied the Veteran's claims to reopen the issue of entitlement to service connection for a left knee disorder.  The Veteran did not appeal those rating decisions, and they are final.

3.  Evidence associated with the claims file since the unappealed February 1999 rating action raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection a left knee disorder. 

CONCLUSION OF LAW

New and material evidence has been submitted since the RO's February 1999 rating decision, and the Veteran's claim for service connection for a left knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim to reopen the issue of entitlement to service connection for a left knee disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting the claim to reopen.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a left knee disorder. 

In an April 1980 rating decision, the RO denied service connection for a left knee disorder because the evidence did not show that the Veteran's pre-existing left knee disorder was aggravated by his active duty service.  The Veteran filed a notice of disagreement in April 1981, and in July 1981, the RO issued a statement of the case.  Nevertheless, the Veteran did not file a substantive appeal of the issue.  Accordingly, the April 1981 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2011).  

In rating decisions dated in July 1984, April 1997, September 1997, and February 1999, the RO denied reopening the Veteran's claims for entitlement to service connection for a left knee disorder because the Veteran failed to submit new and material evidence.  The Veteran did not appeal those rating decisions, and they are final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In May 2006, the Veteran filed the present claim to reopen the issue of entitlement to service connection for a left knee disorder.  In an October 2006 rating decision, the RO declined to reopen the Veteran's claim based on a finding that the evidence submitted was not new and material.  In October 2006, the Veteran filed a notice of disagreement.  In March 2007, the RO issued a statement of the case which denied reopening the Veteran's claim.  In March 2007, he perfected his appeal.  In a March 2008 supplemental statement of the case, the RO reopened the Veteran's claim based on new and material evidence, but denied the claim on the merits, as the evidence did not show that the Veteran's pre-existing left knee disorder was aggravated by active duty service.  In a July 2011 supplemental statement of the case, the RO again concluded that the Veteran did not submit new and material evidence sufficient to reopen his claim of entitlement to service connection for a left knee disorder.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the February 1999 rating decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claims for service connection should be reopened and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). 

Although, in its March 2008 supplemental statement of the case, the RO determined that new and material evidence was presented to reopen the claim of entitlement to service connection for a left knee disorder, this decision is not binding on the Board.  Regardless of what the RO has done in this case, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claims.  Barnett, 83 F.3d at 1384; McGinnis v. Brown, 4 Vet. App. 239 (1993) (finding that Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision. 

Comparing the evidence received since the RO's February 1999 rating decision to the previous evidence of record, the Board finds that the additional evidence submitted includes evidence which is new and material to the issue of entitlement to service connection for a left knee disorder.  At the time of the February 1999 rating decision, the evidence of record consisted of the Veteran's service treatment records, private treatment records, VA treatment records, and the Veteran's statements.  An October 1979 service entrance examination noted a surgical scar on the left knee with a history of left knee repair.  The examination report indicates that the Veteran had a knee operation following a football injury.  A consultation record accompanying the entrance examination notes that the Veteran had a left knee patella injury during high school, but that he had no left knee pain or discomfort during the prior five to six years.  On examination, he had full range of motion, although the quadriceps was a bit atrophic and there was mild medial laxity.  The remainder of the Veteran's service treatment records reveal complaints of and treatment for left knee pain.  The Veteran underwent a Medical Board proceeding in February 1980 due to his left knee disorder.  The diagnoses were chondromalacia of the left patella, degenerative arthritis of the left knee, and synovitis.  The Medial Board proceedings report indicates that the Veteran's left knee disorder existed prior to service and was not aggravated by service.  In an August 1981 statement, the Veteran reported that he was discharged from service because his pre-existing left knee disorder was aggravated by service.  In a June 1984 claim, the Veteran explained that his pre-existing left knee disorder was aggravated by the physical demands of boot camp.  An April 1997 private treatment letter from R.W., M.D. notes that the Veteran was first treated in August 1991 for residuals of a motor vehicle accident, and that the Veteran complained of left knee pain at that time.  Dr. R.W. indicated that the Veteran reported that he initially injured his left knee while involved in military training exercises in 1980.  Private treatment records from May 1992 and July 1992 note the Veteran's complaints of left leg pain following a motor vehicle accident in August 1991 where he was hit by a car while riding his bicycle.  The diagnoses included osteoarthritis of the left knee.  In an August 1998 claim, the Veteran again contended that his pre-existing left knee disorder was aggravated by wearing military boots, completing daily three to five mile runs, and performing other physical requirements during boot camp.  VA treatment records from the VA Medical Center in Syracuse from July 1997 through January 1999 reveal complaints of and treatment for a left knee disorder.

Since the February 1999 rating decision, new evidence has been received, including additional private medical treatment records, new VA treatment records, new lay statements, and testimony before the Board.  Of particular note, during his March 2012 hearing before the Board, the Veteran testified that he did not have left knee symptoms before active duty service, and that he has had left knee symptoms continuously since service discharge.  He noted that, immediately after discharge, he sought treatment for his left knee disorder from the VA Medical Center in Syracuse, New York.

The Veteran's lay statements are competent evidence as to inservice and post-service symptoms, including experiencing left knee pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional).  In addition, for purposes of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of the evidence is presumed).  

The testimony provided by the Veteran is new evidence because the Veteran had not previously submitted any statements or testimony indicating that he had symptoms of a left knee disorder beginning during service and continuing regularly thereafter at the time of the previous final rating decision.  In addition, the lay statements are material, as they raise a reasonable possibility of substantiating the Veteran's claim for service connection.

The Veteran's claim was denied in April 1980 because there was no evidence that the Veteran's pre-existing left knee disorder was permanently aggravated by service.  The Veteran's lay statements suggest that he had no left knee pain prior to service, that he developed left knee pain during service, and that he has had left knee pain continuously since service discharge.  The Board finds that these statements suggest that the Veteran's pre-existing left knee disorder was aggravated by his active duty service.  As this evidence raises a reasonable possibility of substantiating the Veteran's claim, the Board concludes that the Veteran has submitted new and material evidence sufficient to reopen his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received; the claim for entitlement to service connection for a left knee disorder is reopened, and to this extent only, the appeal is granted.


REMAND

During his March 2012 hearing before the Board, the Veteran identified additional private and VA treatment records which have not yet been obtained and which may be relevant to his claim for service connection.  Specifically, the Veteran reported that he received treatment for his left knee disorder at the VA Medical Center in Syracuse, New York immediately after service discharge, and that he received treatment for his left knee disorder by Dr. R.W. in Newark, New Jersey.  Although the RO requested the Veteran's VA treatment records from the Syracuse VA Medical Center in 1998, review of the request reflects that the RO did not request treatment records prior to 1997.  As the Veteran reported treatment at the Syracuse VA Medical Center immediately after service discharge, the RO should request and obtain all treatment records from the Syracuse VA Medical Center beginning in 1980.  In addition, the Veteran testified that he had treatment from Dr. R.W. from Newark, New Jersey.  Although the record contains reports from Dr. R.W. dated in September 1991 and May 1992 and an April 1997 letter from Dr. R.W., there are no private treatment records from Dr. R.W. in the claims file.  Accordingly, the RO should obtain those records.  

In addition, the Veteran should be provided with a VA examination addressing the etiology of his current left knee disorder.  Specifically, the VA examiner should provide an opinion as to whether the Veteran's pre-existing left knee disorder underwent an increase in severity beyond the normal progression of the disorder during active military service.  


Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his left knee disorder since service discharge.  The RO must then attempt to obtain copies of the related medical records that are not already in the claims file, to include all private treatment records from Dr. R.W.  Regardless of whether the Veteran responds, the RO must obtain all updated VA treatment records, to include all VA treatment records from the VA Medical Center in Syracuse, New York since the Veteran's discharge from service.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be provided with a VA examination addressing the etiology of his current left knee disorder.  The Veteran's claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, a clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's pre-existing left knee disorder underwent an increase in severity beyond the normal progression of the disorder during active military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above, reviewing the additional evidence submitted, and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


